EXHIBIT B
 
NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY
SUCH SECURITIES.
 
ECOTALITY, INC.
 
WARRANT
 
Warrant No. [1]
Original Issue Date:  January [___], 2011

 
ECOtality, Inc., a Nevada corporation (the “Company”), hereby certifies that,
for value received, [ABB Technology Ventures Ltd.] or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
[_________]  shares of Common Stock (each such share, a “Warrant Share” and all
such shares, the “Warrant Shares”), at any time and from time to time from and
after the Original Issue Date and through and including January [___], 2016 (the
“Expiration Date”), and subject to the following terms and conditions:
 
1.           Definitions.  As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1.  Capitalized terms
that are used and not defined in this Warrant that are defined in the Purchase
Agreement (as defined below) shall have the respective definitions set forth in
the Purchase Agreement.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Exercise Price” means $[_.00] , subject to adjustment in accordance with
Section 9.

 

--------------------------------------------------------------------------------

 

“Fundamental Transaction” means any of the following: (1) the Company effects
any merger or consolidation of the Company with or into another Person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any recapitalization,
reorganization, reclassification of the Common Stock or any other transaction
pursuant to which the holders of Common Stock are required to receive either
directly or upon subsequent liquidation), other securities, cash or property
with respect to or in exchange for Common Stock.
 
“Investor Rights Agreement” means the Investor Rights Agreement, dated January
10, 2011, to which the Company and the original Holder are parties.
 
“New York Courts” means the courts of the State of New York and the United
States District Court for the Southern District of New York.
 
“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant.
 
“Purchase Agreement” means the Securities Purchase Agreement, dated January 10,
2011, to which the Company and the original Holder are parties.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed or quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by OTC Pink Sheets (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i) and (ii) hereof, then
Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, NYSE Amex, the
NASDAQ Stock Market (including the NASDAQ Global Select Market, the NASDAQ
Global Market and the NASDAQ Capital Market) or OTC Bulletin Board on which the
Common Stock is listed or quoted for trading on the date in question.
 
2.           Registration of Warrant.  The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.           Registration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified herein.  Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

 
2

--------------------------------------------------------------------------------

 
 
4.           Exercise and Duration of Warrants.  This Warrant shall be
exercisable by the registered Holder at any time and from time to time on or
after the Original Issue Date through and including the Expiration Date.  At
6:30 p.m., New York City time on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no value.
 
5.           Delivery of Warrant Shares.
 
(a)           To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless all of the Warrant Shares represented
by this Warrant are being exercised.  Upon delivery of the Exercise Notice (in
the form attached hereto) to the Company (with the attached Warrant Shares
Exercise Log) at its address for notice set forth herein and upon payment of the
Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, the Company shall promptly (but in no event later
than three Trading Days after the Date of Exercise (as defined herein)) issue
and deliver to the Holder, a certificate for the Warrant Shares issuable upon
such exercise, which, unless otherwise required by the Purchase Agreement or
applicable law, shall be free of restrictive legends.  The Company shall, upon
request of the Holder and subsequent to the date on which a registration
statement covering the resale of the Warrant Shares has been declared effective
by the Securities and Exchange Commission, use its reasonable best efforts to
deliver Warrant Shares hereunder electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions, if available, provided, that, the Company may, but will not be
required to change its transfer agent if its current transfer agent cannot
deliver Warrant Shares electronically through the Depository Trust
Corporation.  A “Date of Exercise” means the date on which the Holder shall have
delivered to the Company: (i) the Exercise Notice (with the Warrant Exercise Log
attached to it), appropriately completed and duly signed and (ii) payment of the
Exercise Price as provided in Section 10 (in immediately available funds or, if
permitted, by indicating on the Exercise Notice Holder’s election to utilize
“cashless exercise”) for the number of Warrant Shares so indicated by the Holder
to be purchased.
 
(b)           If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), then the Holder will have the right to rescind such
exercise.
 
(c)           If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), and if after such third Trading Day and prior to the
receipt of such Warrant Shares, the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall (1) pay in cash to the
Holder the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue by (B) the closing sales price of the Common Stock on the Date
of Exercise and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder.  The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In.

 
3

--------------------------------------------------------------------------------

 
 
(d)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant
Shares.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
Warrant Shares upon exercise of the Warrant as required pursuant to the terms
hereof.
 
6.           Charges, Taxes and Expenses.  Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.
 
7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if
requested.  Applicants for a New Warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe.  If a New Warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the New Warrant.
 
8.           Reservation of Warrant Shares.  The Company hereby represents and
warrants that there have been reserved, and covenants that it will at all times
reserve and keep available, out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of Persons other than the Holder (taking into account
the adjustments and restrictions of Section 9). The Company covenants that all
Warrant Shares so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable.

 
4

--------------------------------------------------------------------------------

 
 
9.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
(b)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive,
in lieu of or addition to (as the case may be) the Warrant Shares, upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate
Consideration”).  For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.  In any such case, the Company shall make appropriate provision
with respect to the Holder’s rights and interests to insure that the provisions
of this Section 9 and Sections 10 and 11 hereof shall thereafter be applicable
to the Warrant.  The Company shall not effect any such consolidation, merger or
sale, unless prior to the consummation thereof, the successor entity (if other
than the Company) resulting from consolidation or merger or the entity
purchasing such assets assumes by written instrument, the obligation to deliver
to the Holder such shares of stock, securities or assets as, in accordance with
the foregoing provisions, the Holder may be entitled to
acquire.  Notwithstanding any other provision in this Warrant to the contrary,
the Holder shall have the right, at its election, to sell or exchange this
Warrant (rather sell or exchange the Warrant Shares) in connection with any
Fundamental Transaction that is structured as a sale or exchange of securities
of the Company, and the Company shall use its reasonable best efforts to take
all actions necessary or reasonably requested by the Holder to give effect to
such election.

 
5

--------------------------------------------------------------------------------

 
 
(c)           Certain Events.  If any event occurs of the type contemplated by
the provisions of this Section 9 but not expressly provided for by such
provisions, then the Company’s Board of Directors shall make an appropriate
adjustment in the number of Warrant Shares obtainable upon exercise of this
Warrant so as to protect the rights of the Holder; provided that no such
adjustment shall decrease the number of Warrant Shares obtainable as otherwise
determined pursuant to this Section 9.
 
(d)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to this Section 9, the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.
 
(e)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.
 
(f)            Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.
 
(g)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall mail to the Holder at its address of
record on file with the Company a notice describing the material terms and
conditions of such transaction (but only to the extent such disclosure would not
result in the dissemination of material, non-public information to the Holder)
at least 10 calendar days prior to the applicable record or effective date on
which a Person would need to hold Common Stock in order to participate in or
vote with respect to such transaction, and the Company will take all
commercially reasonable steps in order to insure that the Holder is given the
practical opportunity to exercise this Warrant prior to such time so as to
participate in or vote with respect to such transaction; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.

 
6

--------------------------------------------------------------------------------

 
 
10.         Dividends.  If the Company declares or pays any dividend upon the
Common Stock except for a stock dividend payable in shares of Common Stock (a
“Dividend”), then the Company shall pay to the Holder at the time of payment
thereof the Dividend which would have been paid to such Holder had this Warrant
been fully exercised immediately prior to the date on which a record is taken
for such Dividend, or, if no record is taken, the date as of which the record
holders of Common Stock entitled to such dividends are to be determined.
 
11.         Purchase Rights.  If at any time the Company grants, issues or sells
any Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder shall be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such
holder could have acquired if such holder had held the number of Warrant Shares
acquirable upon complete exercise of this Warrant immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights.
 
12.         Payment of Exercise Price. The Holder shall pay the Exercise Price
in one of the following manners:
 
(a)           Cash Exercise.  The Holder may deliver immediately available
funds; or
 
(b)           Cashless Exercise.  If at any time on or after six (6) months
after the Original Issue Date, there is no effective Registration Statement
registering, or no current prospectus available for, the resale of the Warrant
Shares by the Holder, then this Warrant may also be exercised at such time by
means of a “cashless exercise” in which the Holder shall be entitled to receive
a certificate for the number of Warrant Shares equal to “Y” by surrendering the
right to purchase a number of Warrant Shares equal to “X”, determined as
follows:
 
 
Y
=
X [(A-B)/A]



 
A
=
the VWAP on the Trading Day immediately preceding the date of such election;



 
B
=
the Exercise Price of this Warrant, as adjusted; and



 
X
=
the number of Warrant Shares, for which the right to purchase is being
surrendered and cancelled


 
7

--------------------------------------------------------------------------------

 
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or if such date is not a Trading Day, the nearest preceding date that
was a Trading Day) on the Trading Market on which the Common Stock is then
listed or quoted; (b) in all other cases, the Fair Market Value of a share of
Common Stock as jointly determined in good faith by the Holder and the Company’s
Board of Directors.  If the Common Stock is not then listed on a Trading Market,
then the Board of Directors of the Company shall respond promptly, in writing,
to an inquiry by the Holder prior to the exercise hereunder as to the Fair
Market Value of a share of Common Stock as determined in good faith by the Board
of Directors of the Company.  In the event that the Board of Directors of the
Company and the Holder are unable to agree upon the Fair Market Value in respect
of clause (b) above, the Company and the Holder shall jointly select an
appraiser who is experienced in such matters.  The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne
equally by the Company and the Holder.
 
13.         Limitations on Exercise.  Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon the exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and any other Persons whose beneficial ownership of Common
Stock would be aggregated with the Holder’s for purposes of Nasdaq Rule 5635,
does not exceed the Beneficial Ownership Limitation.  In determining beneficial
ownership for purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon the exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by the Holder
or any of its Affiliates and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other Common Stock Equivalents) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder and any other Persons whose beneficial ownership of Common
Stock would be aggregated with the Holder’s for purposes of Nasdaq Rule
5635.  For the avoidance of doubt, (a) the operation of this Section 13 shall
not reduce the number of shares of Common Stock that may be received upon
exercise of this Warrant, but shall only prohibit any issuance of Common Stock
to the Holder (and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Nasdaq Rule 5635) that
would cause such Person’s beneficial ownership of Common Stock to exceed the
Beneficial Ownership Limitation, and (b) this Section 13 shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section 9 of this Warrant.  The “Beneficial Ownership Limitation” shall be
19.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon exercise
of this Warrant.  The provisions of this Section 13 shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 13 to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.  The limitations contained in this
Section 13 shall apply to a successor holder of this Warrant.

 
8

--------------------------------------------------------------------------------

 

14.         Stockholder Vote.  In connection with the first solicitation by the
Company of proxies from the stockholders of the Company following the Issue Date
(which shall be no later than the Company’s 2011 Annual Meeting), the Company
shall submit to a vote of its stockholders a proposal, which shall be subject to
the prior review and consent of the Holder (which shall not be unreasonably
withheld, conditioned or delayed), to approve the issuance of Common Stock
pursuant to this Warrant in excess of the Beneficial Ownership Limitation, in an
amount up to the maximum number of shares of Common Stock for which this Warrant
may be exercised pursuant to the terms hereof.  Upon stockholder approval of
such matter, the provisions of Section 13 hereof shall, automatically and
without any further action, terminate and be of no further force and effect.
 
15.         No Fractional Shares.  No fractional Warrant Shares will be issued
in connection with any exercise of this Warrant.  In lieu of any fractional
shares which would, otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the closing price of one Warrant
Share as reported by the applicable Trading Market on the date of exercise.  At
the Company’s election, in lieu of any such cash payment by the Company, the
aggregate Exercise Price otherwise payable by the Holder in connection with such
exercise may be reduced by the amount of such cash payment.
 
16.         Extension of Expiration Date.  If (a) the Company fails to cause any
Registration Statement covering Registrable Securities (as such term is defined
in that certain Investor Rights Agreement, dated as of the date hereof, by and
between the Company and ABB Technology Ventures Ltd., as amended, supplemented
or otherwise modified from time to time (the “Investor Rights Agreement”)) to be
declared effective prior to the applicable dates set forth therein, or (b) if
any of the events specified in Section 9 of the Investor Rights Agreement
occurs, and the Blackout Period (as such term is defined in the Investor Rights
Agreement) (whether alone, or in combination with any other Blackout Period)
continues for more than thirty days in any twelve month period, or for more than
a total of ninety days, then the Expiration Date of this Warrant shall be
extended one day for each day beyond the thirty day or ninety day limits, as the
case may be, that the Blackout Period continues.
 
17.         Further Assurances.  Except and to the extent as waived or consented
to by the Holder, the Company shall not by any action, including, without
limitation, amending its certificate of incorporation or through any other
voluntary action, avoid or seek to avoid the observance or performance of any
of  the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or reasonably required to protect the rights of Holder as set forth in
this Warrant against impairment. Without limiting the generality of the
foregoing, the Company will (a) take all such action as may be necessary or
reasonably required in order that the Company may validly and legally issue
fully paid and nonassessable Warrant Shares upon the exercise of this Warrant,
and (b) use all reasonable best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Company to perform its obligations
under this Warrant.  Before taking any action which would result in an
adjustment in the number of Warrant Shares for which this Warrant is
exercisable, the Company shall use all reasonable  best efforts to obtain all
such authorizations or exemptions thereof, or consents thereto, as may be
necessary or reasonably required from any public regulatory body or bodies
having jurisdiction thereof.

 
9

--------------------------------------------------------------------------------

 
 
18.         Notices.  Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The addresses for such communications shall be:  (i) if
to the Company, to ECOtality, Inc., Four Embarcadero Center, Suite 3720, San
Francisco, CA 94111, Attn: Chief Executive Officer, or to Facsimile No.: (415)
992-3001 (or such other address as the Company shall indicate in writing in
accordance with this Section), or (ii) if to the Holder, to the address or
facsimile number appearing on the Warrant Register or such other address or
facsimile number as the Holder may provide to the Company in accordance with
this Section.
 
19.         Warrant Agent.  The Company shall serve as warrant agent under this
Warrant.  Upon 10 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
 
20.         Registration Rights.  The initial Holder is entitled to the benefit
of certain registration rights with respect to the shares of Common Stock
issuable upon the exercise of this Warrant as provided in the Investor Rights
Agreement, and any subsequent Holder may be entitled to such rights in
accordance with the terms of the Investor Rights Agreement.
 
21.         Miscellaneous.
 
(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.  This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.

 
10

--------------------------------------------------------------------------------

 

(b)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York (except
for matters governed by corporate law in the State of Nevada), without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of this
Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the New York Courts.  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any New York Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 

 
ECOTALITY, INC.
       
By: 
   
Name:
 
Title:


 
12

--------------------------------------------------------------------------------

 

EXERCISE NOTICE
ECOTALITY, INC.
WARRANT DATED JANUARY [___], 2011
 
The undersigned Holder hereby irrevocably elects to purchase _____________
shares of Common Stock pursuant to the above referenced Warrant.  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.
 
(1)           The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.
 
(2)           Payment of the Exercise Price shall be made as follows (check
one):
 
 
[    ]
Cash Exercise.  Payment of $_______________, the aggregate Exercise Price for
the number of Warrant Shares indicated in paragraph 1 above, in lawful money of
the United States.

 
 
[    ]
Cashless Exercise.  The cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in Section 10(b), to
purchase the number of Warrant Shares indicated in paragraph 1 above pursuant to
the cashless exercise provisions set forth in Section 10(b) of the Warrant.

 
(3)           Pursuant to this Exercise Notice, the Company shall deliver to the
holder _______________ Warrant Shares in accordance with the terms of the
Warrant.
 
(4)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended) permitted to be owned under Section
11. of this Warrant to which this notice relates.


Dated: ________________, ____
 
Name of Holder:
   
(Print)
             
By:
     
Name: 
     
Title:
             
(Signature must conform in all respects to
name of holder as specified on the face of the
Warrant)


 
13

--------------------------------------------------------------------------------

 

Warrant Shares Exercise Log
 
Date
 
Number of Warrant
Shares Available
to be Exercised
 
Number of
Warrant Shares
Exercised
 
Number of
Warrant Shares
Remaining to be Exercised
                                                                               
   


 
14

--------------------------------------------------------------------------------

 

ECOTALITY, INC.
WARRANT ORIGINALLY ISSUED JANUARY [___], 2011
WARRANT NO. [_____]
 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the above-captioned
Warrant to purchase  ____________ shares of Common Stock to which such Warrant
relates and appoints ________________ attorney to transfer said right on the
books of the Company with full power of substitution in the premises.
 
Dated: _______________, ____
 

   
 
   
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
         
 
   
Address of Transferee
         
  
         
  

 
In the presence of:
               

 
 
15

--------------------------------------------------------------------------------

 
 